Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claims 1, 3, 5 and 6 were currently amended.  Claim 70 is new.  Claim 4 was previously presented. Claims 2 and 7-69 were cancelled.  Claims 6 is further amended via an Examiner’s Amendment.  Claims 1, 3-6 and 70 are pending and have been fully considered.  All claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification objection and the 35 USC §112 and 35 USC §103 rejections in view of the specification and claim amendments and a reconsideration of the pertinent objections/rejections.  
Response to Amendment
Applicant changed the title and revised the claim language to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  The revised specification and claim amendments are supported by the original disclosure.  
An examiner’s amendment to address an antecedent and clarity related issues in the claim 6 language follows.
EXAMINER’S AMENDMENT
A claim amendment is necessary to address certain clarity issues in claim 6.  For example, the claim mentions “the particulate separation device” and “a retention time.”  Since claim 1 removed ‘particulate’ the phrase “particulate separation device” now lacks antecedent basis.  Also, claim 1 recites “hydraulic retention time.”  It is unclear if this is the same retention time referenced in claim 6 since the phrase in claim 6 is “a retention time.”  Examiner requires clear guidance on this point, but at this juncture will add hydraulic to the phrase “retention time.”
Therefore, an examiner’s amendment to the record appears below.  Due to the timing of this action, Examiner was unable to obtain authorization for this examiner’s amendment in a timely manner.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s November 19, 2021 submittal, as follows:
Amendments to the Claims:
Claim 6 (Currently Amended): The process defined in Claim 1, wherein the at least one measured operational parameter comprises a speed of a continuous or rotating filter belt of the hydraulic retention time of the separation device.
Allowable Subject Matter
Claims 1, 3-6 and 70 are allowed.  Claims 1 and 70 are independent claims.  Claim 1 is exemplary and is as follows:  
Claim 1:  A process for optimizing a dose of a treatment agent required to modify properties of a fluid via treatment using a separation device, wherein the separation device separates a particulate from the fluid, the process comprising the steps of: 
(a) measuring at least one operational parameter of the separation device; 
(b) determining an optimal hydraulic retention time based on another measured operational parameter; 
(c) determining an optimal dose for the treatment agent based on the at least one measured operational parameter to obtain a determined dose, 
wherein the treatment agent is selected from the group consisting of a polymer and a coagulant, and 
wherein the determining is based upon a signal  from at least one sensor, 
wherein the at least one sensor measures a characteristic of the fluid selected from the group consisting of a residual polymer concentration, a solids concentration, an absorbance spectra, a scattering spectra, a total organic carbon, a chemical oxygen demand, and a concentration of phosphorous; and -3-Atty. Docket No. P2018-0062-USO1 (27441.552 US) 
(d) adjusting the dose of the treatment agent to the determined dose and the determined optimal hydraulic retention time of the separation device.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously employed Baldwin and Beristain as the closest prior art of record.
However, with the latest claim amendments and upon reconsideration of the application, examiner believes that these combined references does not necessarily disclose or properly suggest all the manipulative steps and elements of claims 1 and 70.  Moreover, upon reconsideration of the entire application, including the newly submitted and clarified claims, it .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to HAYDEN BREWSTER whose telephone number is (571) 270-1065.  The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm EST.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/